UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended AUGUST 31, 2010 [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to COMMISSION FILE NUMBER 000-52398 WESTMONT RESOURCES, INC. (Exact name of registrant as specified in its charter) NEVADA 76-0773948 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 155 108th Avenue NE, Suite 150 Bellevue, WA (Address of principal executive offices) (Zip Code) (206) 922-2203 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.Yes [] No [X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Non-accelerated filer [] Accelerated filer [] (Do not check if a smaller reporting company) Smaller reporting company [ X ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [] No [X] APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date. As of Friday 15, October 2010, the Issuer had53,499,660 Shares of Common Stock and 100,000 of Class A Preferred Stock outstanding. PART I - FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS. Westmont Resources Inc. (A Development Stage Consolidated Group of Companies) AUGUST 31, 2010 Page Consolidated Balance Sheets as of August 31, 2010 and May 31, 2010 (Unaudited) 3 Consolidated Statements of Expenses for the three months ended August 31, 2010 and 2009; and from Inception through August 31, 2010 (Unaudited) 4 Consolidated Statements of Cash Flows for the three months ended August 31, 2010 and 2009 and from Inception through August 31, 2010 (Unaudited) 5 Notes to the Consolidated Financial Statements as of August 31, 2010 (Unaudited) 6 2 WESTMONT RESOURCES INC CONSOLIDATED BALANCE SHEETS (AN EXPLORATION STAGE COMPANY) (Unaudited) Aug 31, 2010 May 31, 2010 ASSETS Current Assets Other Current Assets Avalon LOC Prepaid Expenses 1 Total Other Current Assets 1 Total Current Assets 1 TOTAL ASSETS 1 LIABILITIES & EQUITY Liabilities Current Liabilities Accounts Payable Accounts Payable Total Accounts Payable Other Current Liabilities Due to Related Parties Andrew Jarvis Loan The Avalon Group Loan Total Due to Related Parties Total Other Current Liabilities Total Current Liabilities Long Term Liabilities Convertible Note Payable Mark Greenlaw Loan The Brooklyn Group Loan Total Convertible Note Payable Total Long Term Liabilities Total Liabilities Equity Additional Paid in Capital Common Stock, 775,000,000 shares authorized, $0.001 par value, 53,449,660 shares issued and outstanding at August 31, 2010 and May 31, 2010 Convertible Preferred Stock, 25,000,000 shares authorized, $0.001 par value, 100,000 shares issued and outstanding at August 31, 2010 and May 31, 2010 Deficit Accumulated During the Exploration Stage ) ) Net Income ) ) Total Stockholders' Deficit ) ) TOTAL LIABILITIESAND STOCKHOLDERS'DEFICIT 1 (The accompanying notes are an integral part of these consolidated unaudited financial statements) F-1 3 WESTMONT RESOURCES INC CONSOLIDATED STATEMENTS OF EXPENSES (AN EXPLORATION STAGE COMPANY) (Unaudited) For the Three Months Ended For the Three Months Ended Period from November 16, 2004 (Inception) through August 31, 2010 August 31, 2009 August 31, 2010 Ordinary Income/Expense Expense Acquisition Costs Consulting Impairment Loss- Mineral Proper Licenses and Permits Management Fees Mineral Property Exploration Co Office Supplies Professional Fees Accounting Filing Legal Fees Incorporation Costs Legal Fees - Other Total Legal Fees - Total Professional Fees Rent Software and Programming Travel & Ent 31 Total Expense Net Ordinary Income ) ) ) Other Income/Expense Other Expense Deemed dividend to Preferred Shares Donated Management Fees ) Interest Expenses Loss on Acquisition Other Expenses - Total Other Expense Net Other Income ) ) ) Net Income ) ) ) Net Loss Per Common Share - Basic and Diluted $ ) $ ) - Weighted Average Shares Outstanding - (The accompanying notes are an integral part of these consolidated unaudited financial statements) F-2 4 WESTMONT RESOURCES INC CONSOLIDATED STATEMENTS OF CASH FLOWS (AN EXPLORATION STAGE COMPANY) (Unaudited) Three Months Ended Three Months Ended Period from November 16, 2004 (Inception) through 31-Aug-10 31-Aug-09 31-Aug-10 OPERATING ACTIVITIES Net Income ) ) ) Adjustments to reconcile Net Income to net cash provided by operations: LOC Prepaid Expenses ) 22 ) Accounts Payable ) Due to Related Parties Net cash provided by Operating Activities ) ) ) FINANCING ACTIVITIES Convertible Note Payable Additional Paid in Capital Common Stock Preferred Stock Retained Earnings ) Net cash provided by Financing Activities Net cash increase for period (1
